Dismissed and Memorandum Opinion filed December 2, 2004








Dismissed and Memorandum Opinion filed December 2,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01116-CR
____________
 
BILLY EARL
JONES, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
228th District Court
 Harris County, Texas
Trial Court Cause No. 994,896
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to possession of a controlled
substance, cocaine.  In accordance with
the terms of a plea bargain agreement with the State, the trial court sentenced
appellant on August 5, 2004, to confinement for nine months in a state jail
facility.  Appellant filed a pro se
notice of appeal.  Because appellant has
no right to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 2, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.
Do Not Publish C Tex. R. App.
P. 47.2(b).